Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 1 of 14 Page ID #:3426




    Summary Judgment Ex. 13
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 2 of 14 Page ID #:3427




  1   COLIN REARDON (NY Bar #4945655)
      E-mail: colin.reardon@cfpb.gov
  2   Phone: (202) 435-9668
      E. VANESSA ASSAE-BILLE (NY Bar #5165501)
  3   E-mail: elisabeth.assae-bille@cfpb.gov
      Phone: (202) 435-7688
  4   1700 G Street, NW
      Washington, D.C. 20552
  5   Fax: (202) 435-5471
  6   LEANNE E. HARTMANN (CA Bar #264787) – Local Counsel
      E-mail: leanne.hartmann@cfpb.gov
  7   Phone: (415) 844-9787
      301 Howard St., Suite 1200
  8   San Francisco, CA 94105
      Fax: (415) 844-9788
  9
      Attorneys for Plaintiff Bureau of Consumer Financial Protection
 10
 11                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 12
 13   Bureau of Consumer Financial Protection, )
                                               ) Case No.: 8-20-cv-00043-JVS-ADS
 14                    Plaintiff,              )
                                               )
 15               vs.                          )
                                               )
 16   Chou Team Realty, LLC et al.,            )
                                               )
 17                    Defendants.             )
                                               )
 18                                            )
 19
 20         PLAINTIFF’S FIRST SET OF REQUESTS FOR ADMISSION TO
 21                          DEFENDANT JAWAD NESHEIWAT
 22         Pursuant to Federal Rule of Civil Procedure (Fed. R. Civ. P.) 36, Plaintiff the
 23   Bureau of Consumer Financial Protection (“Bureau”) hereby requests responses to
 24   the following requests for admission to Defendant Jawad Nesheiwat (“Defendant” or
 25   “you”). Defendant shall answer the requests for admission in writing and under oath
 26   according to applicable court rules and the following Instructions and Definitions,
 27   and the response shall be served within 30 days of service by uploading it to the
 28
                    FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                   1
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 3 of 14 Page ID #:3428




  1   Bureau’s Extranet or through another means agreed upon with counsel for the
  2   Bureau.
  3                                         Instructions
  4         1.     If in responding to these requests for admission, Defendant encounters
  5   any ambiguities when construing any request or definition, the response shall set
  6   forth the matter deemed ambiguous and the construction used in responding.
  7         2.     If you cannot answer all or part of any request for admission in full after
  8   exercising due diligence to secure the full information to do so, so state and answer
  9   to the extent possible, specifying your inability to answer the remainder, stating
 10   whatever information or knowledge you have concerning the unanswered portion,
 11   and detailing what you did in attempting to secure the unknown information.
 12         3.     If you withhold information under a claim of privilege (including, but
 13   not limited to, the work-product doctrine), provide the information set forth in Rule
 14   26(b)(5).
 15         4.     If you object to any part of a request for admission, answer all parts of
 16   such request for admission to which you do not object.
 17         5.     Your responses shall be uploaded to the CFPB’s Extranet consistent
 18   with the instructions in the attached guide “What is the CFPB Extranet?” or shall be
 19   served through another means agreed upon with counsel for the Bureau.
 20         6.     Unless otherwise specified, the relevant time period for these requests
 21   for admission shall be from January 1, 2015 to the present.
 22         7.     Pursuant to Fed. R. Civ. P. 26(e), Defendant is under a duty to
 23   supplement any response to these requests for admission for which you learn that the
 24   response is in some material respect incomplete or incorrect.
 25                                          Definitions
 26         Notwithstanding any definition set forth below, each word, term, or phrase
 27   used in these requests for admission is intended to have the broadest meaning
 28
                    FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                   2
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 4 of 14 Page ID #:3429




  1   permitted under the Federal Rules of Civil Procedure. As used in these requests for
  2   admission, the following terms shall be interpreted in accordance with these
  3   definitions.
  4         1.       “Any” includes the word “all,” and “all” includes the word “any.”
  5         2.       “Concerning” means relating to, referring to, discussing, describing,
  6   reflecting, containing, analyzing, studying, reporting, commenting, evidencing,
  7   constituting, comprising, showing, setting forth, considering, recommending, or
  8   pertaining to, in whole or in part.
  9         3.       “Consumer Report” means “consumer report,” as that term is defined in
 10   Section 603(d) of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681a(d).
 11         4.       “Consumer Reporting Agency” means a “consumer reporting agency,”
 12   as that term is defined in Section 603(f) of FCRA, 15 U.S.C. § 1681a(f).
 13         5.       “Debt Relief Service” means any product, service, plan, or program
 14   represented, directly or by implication, to renegotiate, settle, or in any way alter the
 15   terms of payment or other terms of the debt, including a student loan debt, mortgage
 16   loan debt, or credit card debt, between a person and one or more creditors or debt
 17   collectors, including, but not limited to, a reduction in the balance, interest rate, or
 18   fees owed by a person to a creditor or debt collector.
 19         6.       “Docs Done Right” means Docs Done Right, Inc. and Docs Done Right,
 20   LP and their owners, limited partners, officers, employees, agents, and independent
 21   contractors.
 22         7.       “Docu Prep Center” means Docu Prep Center, Inc. and Document
 23   Preparation Services, LP, and their owners, limited partners, officers, employees,
 24   agents, and independent contractors.
 25         8.       “Experian” means Experian Holdings, Inc. and all of its affiliates and
 26   subsidiaries, including Experian Information Solutions, Inc.
 27
 28
                      FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                     3
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 5 of 14 Page ID #:3430




  1         9.       “Monster Loans” means Chou Team Realty, LLC f/k/a Chou Team
  2   Realty, Inc., d/b/a Monster Loans, d/b/a MonsterLoans, and its owners, officers,
  3   directors, members, employees, agents, and independent contractors.
  4         10.      “Person” means an individual, partnership, company, corporation,
  5   association (incorporated or unincorporated), trust, estate, cooperative organization,
  6   governmental or regulatory body, or other entity.
  7         11.      “Prescreened Lists” means Consumer Reports relating to consumers
  8   furnished by a Consumer Reporting Agency in connection with credit or insurance
  9   transactions that are not initiated by the consumers, pursuant to 15 U.S.C.
 10   § 1681b(c).
 11         12.      “Student Loan Prescreened List” means a Prescreened List containing
 12   information regarding consumers with student loans, including consumers’ names,
 13   addresses, number of student loans, and aggregate balances on their student loans.
 14         13.      “Student Loan Debt Relief Defendants” means the following Persons,
 15   and their owners, limited partners, officers, employees, agents, and independent
 16   contractors:
 17               a. Assure Direct Services, Inc.;
 18               b. Assure Direct Services, LP;
 19               c. Certified Doc Prep, Inc.;
 20               d. Certified Doc Prep Services, LP;
 21               e. Docu Prep Center, Inc.;
 22               f. Document Preparation Services, LP;
 23               g. Direct Document Solutions, Inc.;
 24               h. Direct Document Solutions, LP;
 25               i. Secure Preparation Services, Inc.; and
 26               j. Secure Preparation Services, LP.
 27
 28
                      FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                     4
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 6 of 14 Page ID #:3431




  1                                          Requests
  2   The Bureau requests that you admit the following:
  3         1.    Exhibit A, bates stamped CFPB-JN-0036485 to 36486, is a true and
  4   correct copy of Monster Loans’ Experian membership application that you signed on
  5   behalf of Monster Loans on or about June 22, 2015.
  6         2.    Exhibit B, bates stamped CFPB-JN-005535 to 55536, is a true and
  7   correct copy of Experian’s Standard Terms and Conditions that you signed on behalf
  8   of Monster Loans in or about June 2015.
  9         3.    Exhibit C, bates stamped CFPB-JN-0055531 to 55532, contains a true
 10   and correct copy of Experian’s Prescreening Services Schedule that you signed on
 11   behalf of Monster Loans in or about June 2015.
 12         4.    Exhibit D, bates stamped CFPB-JN-0067461 to 67462, contains a true
 13   and correct copy of an email string between you, Belal Abdelfattah a/k/a Bill Abdel
 14   (“Bill Abdel”), and Erin Mason from June 2015.
 15         5.    In or about June 2015, you directed Erin Mason not to provide Experian
 16   with the mortgage mailer that Monster Loans used in its marketing.
 17         6.    In or about June 2015, you knew that the mortgage mailer that Monster
 18   Loans used in its marketing was not compliant with FCRA.
 19         7.    In or about June 2015, you directed Erin Mason to submit “something
 20   compliant” to Experian as a purported example of Monster Loans’ mortgage mailer.
 21         8.    Between December 2015 and April 2017, you controlled Monster
 22   Loans’ Experian account.
 23         9.    Between December 2015 and April 2017, you oversaw Monster Loans’
 24   purchases of Student Loan Prescreened Lists from Experian for use by the Student
 25   Loan Debt Relief Defendants in their direct mailings.
 26
 27
 28
                   FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                  5
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 7 of 14 Page ID #:3432




  1          10.      Between December 2015 and April 2017, Monster Loans purchased
  2   prescreened lists containing information about approximately 6 million consumers
  3   with student loans for use in marketing student loan debt-relief services.
  4          11.      Between December 2015 and around September 2016, you directed Bill
  5   Abdel to order Student Loan Prescreened Lists through Monster Loans’ Experian
  6   account and to send those Student Loan Prescreened Lists to a direct mail marketing
  7   company called Automated Mailers.
  8          12.      Between around September 2016 and April 2017, you directed Max
  9   Chou to order Student Loan Prescreened Lists through Monster Loans’ Experian
 10   account and to send those Student Loan Prescreened Lists to Automated Mailers.
 11          13.      In communications with Experian between 2015 and 2017, you falsely
 12   represented the purposes for which Monster Loans would use and was using Student
 13   Loan Prescreened Lists.
 14          14.      On or about September 26, 2016, you directed Max Chou to
 15   communicate with Experian using a Monster Loans email address to conceal from
 16   Experian that Monster Loans was providing Prescreened Lists to outside companies
 17   offering debt relief services.
 18          15.      Between 2015 and 2017, you knew that the Student Loan Debt Relief
 19   Defendants lacked a permissible purpose to use or obtain the Student Loan
 20   Prescreened Lists under FCRA.
 21          16.      Exhibit E, bated stamped CFPB-JN-0071803 to 71806, contains a true
 22   and correct copy of an email string between you and Thomas Chou from May 2017.
 23          17.      During 2015, you participated extensively in the management and
 24   operation of Docu Prep Center.
 25          18.      During 2015, you had authority over David Sklar and Robert Hoose and
 26   provided directions to them regarding how Docu Prep Center should market and sell
 27   its services.
 28
                       FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                      6
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 8 of 14 Page ID #:3433




  1            19.   During 2015, you directed Sklar and Hoose to use and adapt
  2   telemarketing sales scripts provided by Student Loan Processing Center for Docu
  3   Prep Center’s sales calls.
  4            20.   During 2015, you participated in editing, reviewing, and approving the
  5   direct mail solicitations that Docu Prep Center sent to consumers.
  6            21.   Between 2015 and 2017, you arranged for the Student Loan Debt Relief
  7   Defendants to send direct mail marketing their services to consumers through
  8   Automated Mailers.
  9            22.   Between 2015 and 2017, you oversaw the direct mail marketing that the
 10   Student Loan Debt Relief Defendants sent using Automated Mailers.
 11            23.   Between 2015 and 2017, the Student Loan Debt Relief Defendants
 12   represented to consumers that consolidating their federal student loans would cause
 13   consumers to obtain a lower interest rate on their federal student loans.
 14            24.   Between 2015 and 2017, you knew that the Student Loan Debt Relief
 15   Defendants made the misrepresentation described in Request for Admission No. 23.
 16            25.   During 2015, you participated in Docu Prep Center’s making of the
 17   representation described in Request for Admission No. 23.
 18            26.   During 2015, you had the authority to control Docu Prep Center’s
 19   making of the representation described in Request for Admission No. 23.
 20            27.   The representation referenced in Request for Admission No. 23 was
 21   false.
 22            28.   Between 2015 and 2017, consolidating federal student loans did not
 23   cause consumers to obtain a lower interest rate on their federal student loans.
 24            29.   Between 2015 and 2017, the Student Loan Debt Relief Defendants
 25   represented to consumers that consumers were required to consolidate their student
 26   loans to obtain an interest-rate reduction.
 27
 28
                      FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                     7
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 9 of 14 Page ID #:3434




  1            30.   Between 2015 and 2017, you knew that the Student Loan Debt Relief
  2   Defendants made the misrepresentation described in Request for Admission No. 29.
  3            31.   During 2015, you participated in Docu Prep Center’s making of the
  4   representation described in Request for Admission No. 29.
  5            32.   During 2015, you had the authority to control Docu Prep Center’s
  6   making of the representation described in Request for Admission No. 29.
  7            33.   The representation referenced in Request for Admission No. 29 was
  8   false.
  9            34.   Between 2015 and 2017, consumers were generally not required to
 10   consolidate their student loans to obtain an interest-rate reduction.
 11            35.   Between 2015 and 2017, the Student Loan Debt Relief Defendants
 12   represented to consumers that consolidating student loans would improve
 13   consumers’ credit scores.
 14            36.   Between 2015 and 2017, you knew, consciously avoided knowing, or
 15   recklessly avoided knowing that the Student Loan Debt Relief Defendants made the
 16   misrepresentation described in Request for Admission No. 35.
 17            37.   During 2015, you participated in Docu Prep Center’s making of the
 18   representation described in Request for Admission No. 35.
 19            38.   During 2015, you had the authority to control Docu Prep Center’s
 20   making of the representation described in Request for Admission No. 35.
 21            39.   The representation referenced in Request for Admission No. 35 was
 22   false in many instances.
 23            40.   Between 2015 and 2017, in many instances, consolidating federal
 24   student loans was not likely to improve a consumer’s credit score.
 25            41.   Between 2015 and 2017, the Student Loan Debt Relief Defendants
 26   lacked any basis for representing to consumers that consolidating student loans
 27   would improve consumers’ credit scores.
 28
                      FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                     8
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 10 of 14 Page ID #:3435




  1            42.   Between 2015 and 2017, you knew, consciously avoided knowing, or
  2   recklessly avoided knowing that the Student Loan Debt Relief Defendants lacked
  3   any basis for representing to consumers that consolidating student loans would
  4   improve consumers’ credit scores.
  5            43.   At times between 2015 and 2017, Docu Prep Center represented to
  6   consumers that the Department of Education would become the consumers’ “new
  7   servicer” after their federal student loans were consolidated.
  8            44.   Between 2015 and 2017, you knew, consciously avoided knowing, or
  9   recklessly avoided knowing that Docu Prep Center made the misrepresentation
 10   described in Request for Admission No. 43.
 11            45.   During 2015, you participated in Docu Prep Center’s making of the
 12   representation described in Request for Admission No. 43.
 13            46.   During 2015, you had the authority to control Docu Prep Center’s
 14   making of the representation described in Request for Admission No. 43.
 15            47.   The representation referenced in Request for Admission No. 43 was
 16   false.
 17            48.   Between 2015 and 2017, the Department of Education did not become
 18   consumers’ new servicer after their federal student loans were consolidated.
 19            49.   Exhibit F, bates stamped CFPB-JN-0072276 to 72277, contains a true
 20   and correct copy of an email you received from Robert Hoose on or about April 22,
 21   2015, which forwarded an April 21, 2015 email from Trans2Pay, LLC.
 22            50.   Exhibit G, bates stamped CFPB-JN-0079828 to 79829, contains a true
 23   and correct copy of an email you received from Thomas Chou on May 18, 2015,
 24   which responded to an earlier email from David Sklar.
 25            51.   Exhibit H, bates stamped CFPB-JN-0079823 to 0079824, contains a
 26   true and correct copy of an email you received from David Sklar on June 8, 2015.
 27
 28
                      FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                     9
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 11 of 14 Page ID #:3436




  1         52.     Exhibit I, bates stamped CFPB-JN-0102822, contains a true and correct
  2   copy of an email you received from David Sklar on July 1, 2015.
  3         53.     Between 2015 and 2017, you knew that the Telemarketing Sales Rule
  4   (“TSR”) prohibited the Student Loan Debt Relief Defendants from collecting
  5   advance fees.
  6         54.     Between 2015 and 2017, you knew that the Student Loan Debt Relief
  7   Defendants charged and received fees before consumers’ applications for loan
  8   consolidations, loan repayment plans, and loan forgiveness plans were approved, and
  9   before consumers had made the first payments under the altered terms of their
 10   student loans.
 11         55.     Collectively, the Student Loan Debt Relief Companies and Docs Done
 12   Right collected more than $15 million in fees from consumers between 2015 and at
 13   least 2017.
 14         56.     The Student Loan Debt Relief Defendants offered services to alter the
 15   terms of payment of consumers’ federal student loans by preparing and submitting
 16   requests for loan consolidations, loan forgiveness, and loan-repayment plans to
 17   consumers’ student-loan servicers or the Department of Education.
 18         57.     The Student Loan Debt Relief Defendants offered “debt relief services”
 19   under the TSR. 16 C.F.R. § 310.2(o).
 20         58.     The Student Loan Debt Relief Defendants’ direct mail marketing sought
 21   to induce consumers to purchase their services during telephone calls.
 22         59.     The Student Loan Debt Relief Defendants sold services to consumers
 23   during telephone calls.
 24         60.     You arranged for Docu Prep Center to provide services to consumers in
 25   exchange for consideration.
 26         61.     You are a “seller” under the TSR. 16 C.F.R. § 310.2(dd).
 27
 28
                       FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                     10
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 12 of 14 Page ID #:3437




  1         62.    Monster Loans is a “covered person” because it offered or provided
  2   consumer-financial products or services, including extending credit for mortgage
  3   loans. 12 U.S.C. § 5481(5), (6), (15)(A)(i).
  4         63.    You were the chief operating officer of Monster Loans between January
  5   2015 and April 2017.
  6         64.    You exercised substantial managerial responsibility for and control over
  7   Monster Loans’ business practices between January 2015 and April 2017.
  8         65.    You are a “related person” and “covered person” because you were
  9   Monster Loans’ COO and had managerial responsibility for Monster Loans. 12
 10   U.S.C. §§ 5481(25)(B), (C)(i), (C)(ii).
 11         66.    You are a “related person” and “covered person” because you materially
 12   participated in the conduct of the Student Loan Debt Relief Companies. 12 U.S.C.
 13   §§ 5481(25)(B), (C)(ii).
 14
 15   Dated October 14, 2020                    /s/ Colin Reardon
                                                Leanne E. Hartmann
 16                                             E. Vanessa Assae-Bille (pro hac vice)
                                                Colin Reardon (pro hac vice)
 17                                             Bureau of Consumer Financial Protection
                                                1700 G Street, NW
 18                                             Washington, D.C. 20552
 19                                             Attorneys for Plaintiff Bureau of Consumer
                                                Financial Protection
 20
 21
 22
 23
 24
 25
 26
 27
 28
                    FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                  11
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 13 of 14 Page ID #:3438




  1                              CERTIFICATE OF SERVICE
  2         I, Colin Reardon, certify pursuant to Local Rule 5-3.2.1 that on this day,
  3   October 14, 2020, I caused to be served by e-mail1 these interrogatories on each of
  4   the following parties:
  5         1.     Jawad Nesheiwat
                    c/o Pete Lepiscopo, counsel for Jawad Nesheiwat
  6                Lepiscopo & Associates
                   695 Town Center Drive, 7th Floor
  7                Costa Mesa, CA 92626
                   E-mail address: plepiscopo@att.net and pete@familyofficelaw.com
  8
            2.     Kenneth Lawson
  9                 c/o William Rothbard, counsel for Kenneth Lawson
                   Law Offices of William I. Rothbard
 10                2333 Canyonback Road
                   Los Angeles, California 90049
 11                E-mail address: bill@rothbardlaw.com
 12         3.     XO Media, LLC
                     c/o William Rothbard, counsel for XO Media, LLC
 13                Law Offices of William I. Rothbard
                   2333 Canyonback Road
 14                Los Angeles, California 90049
                   E-mail address: bill@rothbardlaw.com
 15
            4.     Anthony Sebreros
 16                 c/o Jeffrey Benice
                   Benice Law
 17                3080 Bristol St., Suite 630
                   Costa Mesa, CA 92626
 18                Email address: JSB@JeffreyBenice.com
 19         5.     David Sklar
                    c/o David Holt, counsel for David Sklar
 20                The Holt Law Firm
                   1432 Edinger Avenue, Ste. 130
 21                Tustin, CA 92780
                   Email address: dholt@holtlawoc.com
 22
            6.     Docs Done Right, Inc.
 23                 c/o David Holt, counsel for Docs Done Right, Inc.
                   The Holt Law Firm
 24                1432 Edinger Avenue, Ste. 130
                   Tustin, CA 92780
 25                Email address: dholt@holtlawoc.com
 26
 27   1
       Each of the listed parties have consented in writing to accept service of discovery
      requests and responses by email. See Fed. R. Civ. P. 5(b).
 28
                    FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                  12
Case 8:20-cv-00043-SB-ADS Document 191 Filed 05/14/21 Page 14 of 14 Page ID #:3439




  1        7.    Docs Done Right, LP
                  c/o David Holt, counsel for Docs Done Right, LP
  2              The Holt Law Firm
                 1432 Edinger Avenue, Ste. 130
  3              Tustin, CA 92780
                 Email address: dholt@holtlawoc.com
  4
           8.    Lend Tech Loans, Inc.
  5               c/o David Holt, counsel for Lend Tech Loans, Inc.
                 The Holt Law Firm
  6              1432 Edinger Avenue, Ste. 130
                 Tustin, CA 92780
  7              Email address: dholt@holtlawoc.com
  8        9.    Eduardo Martinez
                  c/o David Holt, counsel for Eduardo Martinez
  9              The Holt Law Firm
                 1432 Edinger Avenue, Ste. 130
 10              Tustin, CA 92780
                 Email address: dholt@holtlawoc.com
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                  FIRST SET OF REQUESTS FOR ADMISSION TO DEFENDANT JAWAD NESHEIWAT
                                                13
